Per Curiam.

The attorney’s excuse that because of the illness of his daughter it became necessary for him and his wife to carry on the responsibility of the home and two children, and for that reason he was unable to actively engage in his practice until December, 1958, is not a valid one, in view of the lapse of 32 months between joinder of issue and defendant’s motion to dismiss the complaint.
The order should be reversed, with $10 costs and disbursements, and motion granted.
Concur — Steuer, J. P., Aurelio and Tilzer, JJ.
Order reversed, etc.